219 Ga. 137 (1963)
132 S.E.2d 37
WALLACE, Executor
v.
MOORE et al.
22070.
Supreme Court of Georgia.
Argued June 10, 1963.
Decided June 18, 1963.
*139 Allyn M. Wallace, for plaintiff in error.
Hitch, Miller, Beckmann & Simpson, R. M. Hitch, Frank O. Downing, contra.
QUILLIAN, Justice.
The plaintiff in error's sole contention is that there was insufficient evidence to show that the deceased made a gift, within the contemplation of the law, of the certificates to the two minor children.
The requisites of a valid gift are set out in Code § 48-101: "To constitute a valid gift, there shall be the intention to give by the donor, or some act accepted by the donee, and delivery of the article given or some act accepted by the law in lieu thereof." Further, Code § 46-102 provides that "A parent, guardian, or friend may accept for an infant."
There was evidence to the effect that the deceased made an unconditional gift to the children. All the legal requirements were met: an intention to give; a renunciation of the right of ownership by the giver, without the power of recipient: acceptance by the possession by the parent for them. Mims v. Ross, 42 Ga. 121; Burt v. Andrews, 112 Ga. 465 (37 S.E. 726); Bowen v. Holland, *140 182 Ga. 430 (2) (185 S.E. 720). That after the certificates were delivered to Mrs. Moore and accepted by her as a gift to the children she placed them, at a later time, in the possession of the donor, Mr. Griffin, for sale keeping did not affect the validity of the gift.
Judgment affirmed. All the Justices concur.